United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3384
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Diamond Lynell Cooper

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 22, 2017
                              Filed: May 26, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Diamond Cooper directly appeals the sentence the district court1 imposed after
he pled guilty, pursuant to a plea agreement containing an appeal waiver, to drug,

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
money laundering, and firearm offenses. His counsel has moved for leave to
withdraw and has filed a brief under Anders v. California, 386 U.S. 38 (1967),
questioning whether Cooper’s guilty plea was voluntary, whether the court imposed
a reasonable sentence, and whether counsel was effective.

       First, we decline to consider Cooper’s ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in collateral
proceedings, where the record can be properly developed). We further conclude that
Cooper’s involuntary-plea claim is not cognizable on direct appeal because he did not
move below to withdraw his guilty plea. See United States v. Foy, 617 F.3d 1029,
1033-34 (8th Cir. 2010) (the claim that defendant’s plea was unknowing or
involuntary is not cognizable on direct appeal where defendant failed to move in
district court to withdraw his guilty plea).

       As to Cooper’s challenge to the reasonableness of his sentence, we conclude
that the appeal waiver is valid, applicable, and enforceable. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of the validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into plea agreement and waiver,
and enforcing waiver would not result in miscarriage of justice).

      In addition, we have independently reviewed the record, pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal
outside the scope of the waiver. Accordingly, we dismiss this appeal, and we grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-